                  Case 1-20-42907-jmm                         Doc 22       Filed 11/25/20              Entered 11/26/20 00:10:07


                                                               United States Bankruptcy Court
                                                                Eastern District of New York
In re:                                                                                                                 Case No. 20-42907-jmm
Lisa Maria Abbott                                                                                                      Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0207-1                                                  User: malleyne                                                              Page 1 of 2
Date Rcvd: Nov 23, 2020                                               Form ID: 229                                                              Total Noticed: 11
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 25, 2020:
Recip ID                 Recipient Name and Address
db                     + Lisa Maria Abbott, 1068 East 94th Street, Brooklyn, NY 11236-3456
smg                    + NYC Department of Finance, 345 Adams Street, Office of Legal Affairs, Brooklyn, NY 11201-3739
smg                    + NYS Unemployment Insurance, Attn: Insolvency Unit, Bldg. #12, Room 256, Albany, NY 12240-0001
smg                    + United States of America, Secretary of the Treasury, 15th Street & Pennsylvania Ave. NW, Washington, DC 20220-0001
9899475                + ACAR Leasing LTD d/b/a GM Financial Leasing, P.O. Box 183853, Arlington, TX 76096-3853
9895616                  PHH Mortgage Corporation, Attn: Bankruptcy Department, PO Box 24605, West Palm Beach, FL 33416-4605
9871532                + Select Portfolio Servicing, Inc., c/o Frenkel, Lambert, Weiss,, Weisman & Gordon, LLP, 53 Gibson Street, Bay Shore, NY 11706-8369
9878173                + Wayne Greenwald PC, 475 Park Avenue South - 26th Fl, New York, NY 10016-6922

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Nov 23 2020 18:13:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
smg                    + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Nov 23 2020 18:14:00      NYS Department of Taxation & Finance,
                                                                                                                  Bankruptcy Unit, PO Box 5300, Albany, NY
                                                                                                                  12205-0300
smg                    + Email/Text: ustpregion02.br.ecf@usdoj.gov
                                                                                        Nov 23 2020 18:13:00      Office of the United States Trustee, Eastern
                                                                                                                  District of NY (Brooklyn Office), U.S. Federal
                                                                                                                  Office Building, 201 Varick Street, Suite 1006,
                                                                                                                  New York, NY 10014-4811

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
9895617          *             PHH Mortgage Corporation, Attn: Bankruptcy Department, PO Box 24605, West Palm Beach, FL 33416-4605

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
                  Case 1-20-42907-jmm                        Doc 22         Filed 11/25/20             Entered 11/26/20 00:10:07


District/off: 0207-1                                                   User: malleyne                                                           Page 2 of 2
Date Rcvd: Nov 23, 2020                                                Form ID: 229                                                           Total Noticed: 11

Date: Nov 25, 2020                                             Signature:           /s/Joseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 23, 2020 at the address(es) listed
below:
Name                                  Email Address
Elizabeth L Doyaga
                                      on behalf of Creditor Select Portfolio Servicing as servicer for The Bank of New York Mellon Trust Company National
                                      Association FKA The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, N.A., as Tr
                                      edoyaga@flwlaw.com, jspiegelman@flwlaw.com

Ilevu Yakubov
                                      on behalf of Petitioning Creditor Article 13 LLC leo@yakubovlaw.com emanuel@yakubovlaw.com

Office of the United States Trustee
                                      USTPRegion02.BR.ECF@usdoj.gov

Wayne M Greenwald
                                      on behalf of Debtor Lisa Maria Abbott grimlawyers@aol.com ecfnoticing@yahoo.com


TOTAL: 4
               Case 1-20-42907-jmm                      Doc 22       Filed 11/25/20     Entered 11/26/20 00:10:07


 Information to identify the case:
 Debtor 1              Lisa Maria Abbott                                              Social Security number or ITIN   xxx−xx−1909
                       First Name   Middle Name    Last Name                          EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                             Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                      EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            Eastern District of New York
                                                                                      Date case filed for chapter 11 8/7/20
 Case number:          1−20−42907−jmm




                              NOTICE OF REASSIGNMENT OF CHAPTER 11 CASE
NOTICE IS HEREBY GIVEN THAT:
The above−captioned case has been reassigned to the Honorable Jil Mazer−Marino, United States Bankruptcy Judge,
pursuant to an order dated November 23, 2020.

Please take note of the new case number: 1−20−42907−jmm .


 Dated: November 23, 2020


                                                                           For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnre.jsp [Notice of Reassignment of Chapter 11 Case rev 02/01/17]
